DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/24/2021 has been entered. Claims 1-25 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 11, 16, 19-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., hereby referred to as Kim (US Patent # 5544128).
Regarding claim 1, Kim teaches a method for ultrasound data processing comprising [A method for receiving digital sample signals from a plurality of receiving channels in response to detection of ultrasonic echo signals from a plurality of scanning beam lines (Claim 16)]:
i) transmitting ultrasound excitation signals from elements of a transducer array [An ultrasound probe 1 consists of an array of transducer elements T1 through TM (Fig. 1; col. 5, lines 15-16)]
ii) receiving response signals from elements of the transducer array, each response signal corresponding to a respective channel [use probes having multiple transducer elements, and therefore have beamformers with multiple signal processing channels (col. 4, line 67-col.5, line 1)];
iii) sampling each response signal at one or more time points in the response signal to create a plurality of samples, each sample corresponding to a channel and a time point [a given block of signal data in a given channel to be read more than once at various different times and processed with signal data in other receiving channels (col. 4, lines 6-7)];
iv) dividing the samples into at least two groups [the receive beamformer is usually divided into several groups (Fig. 1; col. 5, lines 5-6)];
v) beamforming the response signals from the first group [Each group is a partial beamformer containing a number of receiving channels (Fig. 1; col. 5, lines 6-7)];
vi) beamforming the response signals from the second group [Each group is a partial beamformer containing a number of receiving channels (Fig. 1; col. 5, lines 6-7)];
vii) repeating steps i) to vi) for M data frames, where M is greater than 1 [The entire process is repeated for the next scanning beam line, and so on, until the entire field of examination has been imaged to produce a frame (col. 4, lines 40-43). The data from all receiving channels are processed through the detectors 6 and 6' to form the output signal that represents the images from echoes along both scanning beam lines (col. 10, lines 40-45)];
viii) correlating the beamformed signals of each group and generating an image output over the M data frames [In order to show the data on a display, it is necessary to convert the digital data signal into a video signal using a digital scan converter (DSC), as well known (col. 9, lines 41-45). Detectors 6 and 6' transmit the beamformed data to the digital scan converter (DSC) for conversion into a format suitable for the display 9 (Fig. 8; col. 9, lines 52-54)].
ix) and generating an image output from the correlated beamformed signals [Detectors 6 and 6' transmit the beamformed data to the digital scan converter (DSC) 7 for conversion into a format suitable for the display 9 (Fig. 8; col. 9, lines 52-54)]
Regarding claim 2, Kim teaches the method of claim 1 in which the first group comprises samples from the same time point of each of a plurality of channels and the second group comprises samples from that same time point of each of a different plurality of channels [The write-in data to memories 24 through 27 are clocked at the same rate as the sampling rate, i.e., f0 (Fig. 1, 3; col. 6, lines 7-10)].
Regarding claim 3, Kim teaches the method of claim 1 in which the first group comprises samples from a first time point of each of a plurality of channels and the second group comprises samples from a second time point of each of the same plurality of channels [Two delay times are required for each data increment (col. 10, lines 3-4)].
Regarding claim 4, Kim teaches the method of claim 1 in which the first group comprises samples from a first time point of each of a first plurality of channels and a second time point of each of a second plurality of channels, and the second group comprises samples from the first time point of each of the second plurality of channels and the second time point of each of the first plurality of channels [Groups of adjacent parallel receive channels (e.g., 8) are combined so as to form a partial beamformer 113 (Fig. 7; col. 8, lines 56-58).].
Regarding claim 5, Kim teaches the method of claim 1 in which the at least two groups of samples are selected according to at least one of the following conditions: each sample is allocated to only one group; each group has the same number of samples; a majority of adjacent elements in the array are allocated to different groups; a majority of the data samples are not common in the different groups, samples are allocated to the groups randomly or adaptively by optimizing a measure of the received data [The signal developed from each element in response to the echoes is amplified by a 
Regarding claim 7, Kim teaches the method of claim 1 in which: the beamforming of step v) comprises, for a pixel of an image space, summing the set of samples of the first group, and [Partial beamformers and serial summation of the signal samples from each partial beamformer (Fig. 7; col. 4, lines 46-49)]
the beamforming of step vi) comprises, for said pixel of the image space, summing the set of samples of the second group [Partial beamformers and serial summation of the signal samples from each partial beamformer (Fig. 7; col. 4, lines 46-49)].
Regarding claim 8, Kim teaches the method of claim 1 further including filtering each beamformed set of response signals to suppress clutter signal components or other unwanted components [The filtering and data rate reduction is performed after a partial beamforming of a group of several of the parallel receiving channels (col. 8, lines 37-39)].
Regarding claim 11, Kim teaches the method of claim 1 in which step viii) comprises performing a cross correlation of the beamformed signals of at least the first and second groups [The signals from the output of 5 each partial beamformer 113 are then serially added using adders 114 (operating at f0) to form the final beam (Fig. 4; col. 9, lines 5-7)].
Regarding claim 16, Kim teaches the method of claim 8 in which step viii) comprises using different filters for each group, thereby obtain a more complex filtering and/or include phase information in the correlation to select different flow velocities [Every channel has its own interpolation-decimation filter (col. 8, lines 29-30)].
Regarding claim 19, Kim teaches the method of claim 1 in which the process is carried out substantially in real time with the collection of response signals in respect of each of a plurality of pixels of image space and for a succession of data frames [The speed of operation of the individual digital .
Regarding claim 20, Kim teaches the method of claim 1 in which the samples are allocated different groups for successive data frames [Parallel beamforming of the signal data from different receiving channels into beamformed data for different scanning beam lines (Fig. 8; col. 4, lines 51-53)].
Regarding claim 21, Kim teaches the method of claim 1 in which step viii) includes correlating the beamformed signals of each group over the M data frames and generating the image output therefrom [Detectors 6 and 6' transmit the beamformed data to the digital scan converter (DSC) 7 for conversion into a format suitable for the display 9 (Fig. 8; col. 9, lines 52-54)].
Regarding claim 22, Kim teaches the method of claim 1 in which correlating the beamformed signals of each group comprises calculating a covariance matrix R between channels over the M data frames [A delay data memory 85, which may comprise a look-up table 86 for storing focusing delay data for all channels in the beamformer (Fig. 4; col. 6, lines 60-63)].
Regarding claim 24, Kim teaches an ultrasound processing apparatus configured to carry out the process of claim 1 [MULTI-BEAM DIGITAL BEAMFORMING METHOD AND APPARATUS (Title)]
Regarding claim 25, Kim teaches an ultrasound imaging apparatus comprising [MULTI-BEAM DIGITAL BEAMFORMING METHOD AND APPARATUS (Title)]:
a transducer array comprising a plurality of transducer elements, the transducer array configured to generate a response signal from each element of the array, in response to ultrasound excitation, each response signal corresponding to a respective channel [[…] use probes having multiple transducer elements, and therefore have beamformers with multiple signal processing channels (col. 4, line 67-col.5, line 1).];
a sampling module configured to sample each response signal at one or more time points in the response signal to create a plurality of samples, each sample corresponding to a channel and a time point [a given block of signal data in a given channel to be read more than once at various different times and processed with signal data in other receiving channels (col. 4, lines 6-7)];
a first beamforming module configured to beamform the response signals from a first group of the channels; a second beamforming module configured to beamform the response signals from a second group of the channels [Each group is a partial beamformer containing a number of receiving channels (Fig. 1; col. 5, lines 6-7)];
the first and second beamforming modules configured to repeat the beamforming for each respective group for M data frames, where M is greater than 1 [The entire process is repeated for the next scanning beam line, and so on, until the entire field of examination has been imaged to produce a frame (col. 4, lines 40-43). The data from all receiving channels are processed through the detectors 6 and 6' to form the output signal that represents the images from echoes along both scanning beam lines (col. 10, lines 40-45)];
a correlation module configured to correlate the beamformed signals of each group over the M data frames and generate an image output from the correlated signals [In order to show the data on a display, it is necessary to convert the digital data signal into a video signal using a digital scan converter (DSC), as well known (col. 9, lines 41-45). Detectors 6 and 6' transmit the beamformed data to the digital scan converter (DSC) for conversion into a format suitable for the display (Fig. 8; col. 9, lines 52-54)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., hereby referred to as Kim (US Patent # 5544128) in view of Abend et al., hereby referred to as Abend (US Patent # 7399279).
Regarding claim 6, Kim does not explicitly teach the method of claim 1 in which step viii) further includes selectively attenuating beamformed signals having a lower degree of correlation or a negative correlation. However, Abend teaches selectively attenuating beamformed signals having a lower degree of correlation [Time delay processing using wideband signals would be similar, but would further attenuate or eliminate grating lobes, resulting in even better performance (col. 38, lines 42-44)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Abend and include attenuating or eliminating grating lobes or beamformed signals with a lower or negative degree of correlation. Doing so will allow the claimed method to filter out unwanted signals and result in more efficient processing times.
Regarding claim 9, Kim does not explicitly teach the method of claim 8 in which filtering each beamformed set of response signals comprises filtering with a high pass filter. However, Abend teaches filtering with a high pass filter [digitally highpass filter the sequence of pulse returns to suppress clutter from tissue and bone (col. 43, lines 2-4)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Abend and include a highpass filter to the claimed ultrasound data processing. Doing so will eliminate unwanted noise originating from tissue and bone that would block signals that infer blood dynamics information.
Regarding claim 13, Kim does not explicitly teach the method of claim 11 in which step viii) comprises applying different filters for each group of response signals so as to include the phase of a Doppler spectrum in the final correlation value, to infer blood dynamics information or using phase components of the correlation signal to infer blood dynamics information.
However, Abend teaches to include the phase of a Doppler spectrum in the final correlation value, to infer blood dynamics information [Method of determining parameters of blood flow, such as vector velocity, blood flow volume, and Doppler spectral distribution, using sonic energy (ultrasound) and a novel thinned array (col. 2, lines 15-18)].

Regarding claim 14, Kim does not explicitly teach the method of claim 13 in which the blood dynamics information comprises direction of flow. However, Abend teaches the blood dynamics information comprises direction of flow [The blood velocity can be dynamically monitored (col. 37, lines 55-56)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Abend and include viewing direction of flow when collecting information of the blood dynamics. Doing so will allow the user to view the health of a blood vessel of interest and determine if they are viewing a vein or an artery and/or determine if any abnormalities from clots or blockages are present.
Regarding claim 17, Kim does not explicitly teach the method of claim 16 in which the different filters are designed with a phase shift between positive and negative frequencies, in order to extract flow direction information. However, Abend teaches filters are designed with a phase shift between positive and negative frequencies [Phase-shift beamforming […] display coarse blood-vessel color-flow map (col. 43, lines 35-39)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Abend and include a phase shift to extract flow direction information when collecting information of the blood dynamics. Doing so will allow the user to view the health of a blood vessel of interest and determine if they are viewing a vein or an artery and/or determine if any abnormalities from clots or blockages are present.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., hereby referred to as Kim (US Patent # 5544128) in view of Abend et al., hereby referred to as Abend (US Patent # 7399279), in further view of Koo et al., hereby referred to as Koo (US Patent #5676148).
Regarding claim 10, Kim does not explicitly teach the method of claim 9 in which the high pass filter is one of a derivative estimator; a second order FIR filter and an IIR filter. However, Abend teaches a highpass filter [digitally highpass filter the sequence of pulse returns to suppress clutter from tissue and bone (col. 43, lines 2-4)]. In further view of Koo, Koo teaches a FIR and an IIR Filter [This invention uses half-band FIRs or IIRs (col. 3, line 54)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Abend and include a highpass filter to the claimed ultrasound data processing. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Abend to incorporate the teachings of Koo and include an FIR and an IIR filter. Doing so will eliminate unwanted noise originating from tissue and bone that would block signals that infer blood dynamics information.
Claim 12, 15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., hereby referred to as Kim (US Patent # 5544128) in view of Yen et al. hereby referred to as Yen (PGPub # 2009/0141957).
Regarding claim 12, Kim does not explicitly teach the method of claim 11 in which step viii) comprises attenuating the correlation signal as a function of the phase value. However, Yen teaches attenuating the correlation signal [If the coefficient is less than the threshold value E, the sample value is multiplied by the threshold value E (par. 0044)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yen and include attenuating 
Regarding claim 15, Kim does not explicitly teach the method of claim 1 further including normalizing the cross-correlation values with respect to the product of the beamformed response signals. However, Yen teaches to include normalizing the cross-correlation values [Utilize dual apodization functions with normalized cross-correlation to suppress sidelobes (par. 0014)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yen and include normalizing the cross-correlation values to the claimed ultrasound data processing. Doing so will create an average threshold that can be used to eliminate unwanted signals from sidelobes.
Regarding claim 18, Kim does not explicitly teach the method of claim 1 further including displaying a magnitude of the correlation signals for each of a plurality of pixels in a two dimensional array of pixels of image space, in a process of ultrasound imaging. However, Yen teaches including displaying a magnitude of correlation signals for each of a plurality of pixels [A combined plot 1000 that shown Experimental RF data in the speckle and cyst regions (Fig. 10a-10h; par. 0078)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yen and displaying the correlation of the plurality of pixels in a two dimensional array. Doing so will allow the user to view the region of interest and determine if any unwanted growths or clots are present.
Regarding claim 23, Kim does not explicitly teach the method of claim 22 in which step viii) further comprises averaging with weights all or some of the elements of the covariance matrix. However, Yen teaches averaging with weights all or some of the elements [Data from each channel was collected 32 times and averaged to minimize effects of electronic noise (par. 0063)].
.
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding claim 1 and claim 25, examiner respectfully disagrees. Applicant argues that there is no disclosure in Kim of a plural number of data frames over which the steps are repeated. However, Kim refers to images – plural – when the data from all receiving channels are processed to form the output signals that represent the images from echoes along both scanning beam lines from detectors 6 and 6’ [col 10, lines 40-50]. Each output signal represents an image and each can be considered its own frame. Therefore, examiner maintains that Kim anticipates the limitations of claims 1 and 25 where for M data frames, where M is greater than 1.
Additionally, applicant argues that Kim is entirely silent with respect to any type of correlation for the beamformed signals. However, when Kim is making the final image and/or video image, Kim is correlating the beamformed data by combining it in a sequential way to produce an output image [par. 10, lines 4-9]. By doing so, a resulting image and/or video signal can be rationally produced to create an output image that reproduced on a display [co. 9, lines 41-45]. Therefore, examiner maintains that Kim anticipates the limitation of claims 1 and 25 to correlate the beamformed signals of each group over the M data frames and generate an image output from the correlated signals.
Examiner suggests to more clearly define what they mean “M data frames” and more clearly define what correlation is involved in the claims. For example, applicant should relate the “response 
While not relied upon in response to applicant’s arguments, Yen also teaches the limitations of the claimed invention as it is known in the art. Yen teaches where M is greater than 1 [by calculating the cross-correlation coefficient at each image sample, this matrix becomes the "weighting factor" which can be multiplied to the minimum of the two images (par. 0057)]. Once the cross-correlation coefficient is calculated, Yen also teaches to correlate the beamformed signals of each group over the M data frames and generate an image output from the correlated signals [the degree of similarity can be quantified using normalized cross-correlation between the two signals RX1 and RX2 from two PSFs (par. 0042). The resultant PSF and normalized cross-correlation are then multiplied, giving a final image (par. 0047)].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US Patent # 5423318) teaches an apparatus and method for cross-correlating multiple groups of ultrasound data in real time and outputting the data on display. Kim (US Patent # .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.J.S./Examiner, Art Unit 3793